866 So. 2d 703 (2003)
Anthony J. WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2320.
District Court of Appeal of Florida, Fourth District.
October 22, 2003.
Order Granting Certification January 4, 2004.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals an order that rejected his argument that section 775.21(6), Fla. Stat. (2001), "The Florida Sexual Predators Act," is unconstitutional and declared him to be a sexual predator. He argues that the trial court erred in its declaration because the statute fails to afford him procedural due process and impermissibly intrudes on his privacy interests. This court has recently resolved those issues contrary to the defendant's position. See Reyes v. State, 854 So. 2d 816 (Fla. 4th DCA 2003). We therefore affirm.
WARNER, MAY, JJ., and ARAMONY, SUSAN, Assoc. Judge, concur.


*704 ON MOTION FOR CERTIFICATION

PER CURIAM.
We grant the defendant's motion for certification. We certify that this decision directly and expressly conflicts with the Third District Court of Appeal's decision in Espindola v. State, 855 So. 2d 1281 (Fla. 3d DCA 2003) on the issue of the constitutionality of the Florida Sexual Predators Act (FSPA).
WARNER, MAY, JJ., and ARAMONY, SUSAN, Associate Judge, concur.